Citation Nr: 1703681	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1318 (West 2014), to include whether the October 2001 Regional Office (RO) rating decision was clearly and unmistakably erroneous by not granting a total disability rating prior to January 2001.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent 



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to April 1946.  He died in August 2007.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Milwaukee, Wisconsin, RO of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.  In July 2015, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues on appeal will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the appellant, the Board finds that it must once again remand the claims on appeal for additional development action.  

In July 2015, the Board remanded the claims for additional development, to include initial consideration of the clear and unmistakable (CUE) issue on appeal.  (Issue #2 as listed on the title page.)  The CUE claim was subsequently denied in an August 2015 rating decision.  Moreover, the claim for service connection for the cause of the Veteran's death was revisited (and denied) in an August 2015 Supplemental Statement of the Case (SSOC).  As noted in the July 2015 Board remand directives, if any rating decision was adverse to the appellant's claim, she was to be issued a Supplemental Statement of the Case (SSOC) that addressed the denial.  The August SSOC that was issued to the appellant only discussed the claim regarding service connection for the cause of the Veteran's death.  She has not received the requested SSOC as to the matter of the CUE claim.  The Board directs that the AOJ issue a SSOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  The CUE matter is inextricably intertwined with the 38 U.S.C.A. § 1318 issue on appeal.

The service connection cause of death claim will be held in abeyance pending further development and adjudication of the issue of entitlement to benefits under 38 U.S.C.A. § 1318 (West 2014), to include whether the October 2001 RO rating decision was clearly and unmistakably erroneous by not granting a total disability rating prior to January 2001.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26 (2016), including issuance of a SOC/SSOC, so that the appellant may have the opportunity to complete an appeal on the issue of whether the October 2001 RO rating decision was clearly and unmistakably erroneous by not granting a total disability rating prior to January 2001.  The appellant should be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2016).  The appellant must also be informed of the time period allowed for perfecting a timely appeal.  

2.  Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  
38 C.F.R. § 4.2 (2016).  

3.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

